DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1 and 42, the response filed January 26, 2021, and the amendments to claims 1 and 42-45 and cancellation of claims 7 and 46, in the response filed January 4, 2021, have been entered.
Claims 1, 3-6, 8, 10-13, 15, 17-45, and 47-48 are currently pending in the above identified application.
Claims 20-39 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Objections
Claims 42-45 are objected to because of the following informalities:  - Claim 42 recite the limitation “wherein the nonwoven web in each layer comprises comprising an elastomer”; “comprising” should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement thereof since the amendment to claims 43-45 introduce new matter not supported by the original disclosure. 
The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the "wherein the composite material absorbs and dissipates high energy forces due to an at least 15 times increase in storage modulus and loss modulus as compared to the elastomer alone or the reinforcing nanoparticles material alone, wherein the high energy forces absorbed and dissipated have a strain rate of at least 104 Hz" (claim 43)”, “wherein the composite material has a damping ratio of at least 0.3 at a frequency range of about 600 to about 700 Hz” (claim 44) and “wherein the composite material has a damping ratio of at least 0.2 at a frequency range of about 1200 to about 1340 Hz” (claim 45).  There is no explicit support for these limitation within the breadth of claim 42, upon which these claims depend.  
Applicant points to p. 62 lines 13-29 and p. 60 line 32 to p. 61 line 24 for support for claim 43. However, the examples detailed within this portion have nonwoven web of only the thermoplastic polyurethane having a shore A hardness of 90.  The composite material consists of a plurality of layers, each layer of the plurality of layers consists of a nonwoven web and a reinforcing nanoparticle material, but the nonwoven web comprises an elastomer, and therefore, additional material can be present.  The example which support the claimed property only involve the plurality of layers of nonwoven webs 60 at an add on weight of 0.2% wt.  The claim does not limit the elastomer as being the fiber material and could be present as a coating.  Additionally, only a minor amount could be present and meet the claim limits.  The example providing support for the claimed property is limited to the nonwoven web of fibers being, or consisting of, a thermoplastic polyurethane elastomer having a shore A hardness of 90.  The full scope of the claim, which allows for additional materials to be present, in combination with the claimed property is not enabled by the originally filed disclosure.  Limiting the nonwoven web to consisting of the elastomer defined as being a thermoplastic polyurethane polymer having a shore A hardness value of 90, in addition to the current claim limitation, would be supported in the originally filed disclosure.
Applicant points to p. 62 lines 1-29, p. 49 line 1 – p. 50 line 25, p. 54 line 28- p. 55 line 14, and Table 13 as providing support for claim 44-45.  Damping ratio is only discussed in the disclosure with regards to the examples.  However, the examples detailed within this portion are directed towards the use of nanoparticles at a loading of 0.2%, specifically regarding C60 reinforcement, and teaches against higher loading achieving this effect.  This section also appears to teach the web being a nonwoven web consisting of thermoplastic polyurethane (TPU) with a shore hardness of about 90A coated with the carbon 60 nanoparticle achieves the claimed improved performance.  However, claim 44-45 have the nonwoven web comprising a TPU elastomer having a shore A hardness of 90 and reinforcing nanoparticles coated on the web at a total weight percent from about 0.2 wt%, wherein the nanoparticles consist of carbon60.  Therefore, achieving the claimed properties in combination with the open materials for the nonwoven is not enabled by the originally files disclosure and therefore introduces a new matter issue.  The web has not been limited to a nonwoven web of TPU having a shore A hardness value of 90 fibers as well since the nonwoven in each layer comprises an elastomer.  
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation as to be commensurate in scope with the embodiments cited as providing support for the claim limitation, specifically additionally limiting the material of the nonwoven to being only the elastomer that is a thermoplastic polyurethane polymer having a shore hardness value of 90.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recite the limitations “the composite material consisting of: a plurality of layers, wherein each layer of the plurality of layers consists of a nonwoven web and a reinforcing nanoparticle material” and “wherein the nonwoven web in each layer comprises…an elastomer.”  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, the claim recites the limitation “comprises” for the nonwoven web, which is part of the limited composite material.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or 
Claims 43-45 are rejected based on their dependency on rejected claim 42.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13, 15, 17-19, 40-41, and 47 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2010/0170746 to Restuccia in view of US Pub. No. 2009/0326128 to Macossay-Torres and US Pub. No. 2003/0108633 to Yamakawa.
Regarding claims 1, 3-6, 9-13, 15, 17-19, 40-41 and 47, Restuccia teaches a composite material (Restuccia, Fig. 14) capable of absorbing and dissipating high energy forces of viscoelastic interleaf comprising at least one thin layer of nonwoven material, which encompass a plurality of layers, wherein each layer comprises a web, specifically a plurality of thin nonwoven webs (claim 3), wherein the nonwoven webs comprise an elastomer and reinforcing nanoparticles, such as the nanoclay or nanographite (claim 15) (Id., para 0008-0011, 0015-0022, 0074, 0086-0090, 0096).  Restuccia further teaches the composite dissipating energy over a wide range of frequencies including about 200-5000 
Restuccia is silent on the amount of the nanoclay or nanographite filler present.  However, Macossay-Torres teaches fiber comprising polyurethane, include LycraTM, which is a common polyurethane elastomer, wherein the fiber comprise nanoparticles, such as graphite or buckyball nanoparticles (carbon60) nanoparticles, in an amount from about 0.001-10% by weight of the fiber, such as about 1.0% or 2.0%, that reinforce the fiber (Macossay-Torres, abstract, para 0008, 0010, 0046-0047).  Macossay-Torres the nanoparticles being used to render the fibers stronger and lighter for applications that include, but are not limited to filters, textiles, military or other clothing, electronic devices, optical devices, sensors, biosensors and reinforced composites (Id., para 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of Restuccia, wherein the nanographite filler is 0.01-10% by weight of the elastomer web as taught by Macossay-Torres, motivated by the desire of forming conventionally known nonwoven web comprising polyurethane elastomer and fillers predictably suitable for reinforcing the fibers and resulting in stronger lighter fibers used in textile, military or other clothing, and reinforced composites.  
While the prior art combination does not specifically teach the claimed range of 0.1% to 3% (claim 1), specifically 0.2 wt% to 1 wt% (claim 47), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the amount of filler, such as within the claimed range, taught as a suitable amount, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
The prior art combination is silent on the hard segment being an aromatic based segment and the soft segment being ether or ester based and the Shore A and Shore D hardness of the polyurethane. However, Yamakawa teaches a thermoplastic elastomer nonwoven formed of melt-spinnable polyurethane elastomers having a shore A hardness from 75 to 98 that reduces wrinkles and change in shape associated with delayed restoration (Yamakawa, abstract, para 0044).  Yamakawa teaches that when the shore A hardness is 75 or lower, the tensile strength of the elastomer decreases and when the shore A hardness is 98 or higher, the stretch restoration decreases (Id., para 0044).  Yamakawa teaches a specific embodiment using a thermoplastic polyurethane polymer having a Shore A hardness of 90 obtained by polymerizing diol comprising butanediol, hexanediol and adipic acid as a soft segment (polyester) and 4,4’-diphenylmethane diisocyanate (MDI) (aromatic hard segment) (Id., para 0063).  
It would have been obvious to one of ordinary skill before the effective filing date to form the composite of the prior art combination, wherein the thermoplastic polyurethane elastomer used to form the nonwoven is the thermoplastic polyurethane polymer having a Shore A hardness of 90 of Yamakawa, motivated by the desire of using conventionally known thermoplastic polyurethane elastomers predictably suitable for forming nonwoven in order to balance the tensile strength with the stretch restoration, as taught by Yamakawa. Shore A hardness of 90 equates to a Shore D hardness of about 39.
The limitation “wherein the plurality of layers of the web are hot pressed at a temperature from 85°C to 200°C to form the composite material” is interpreted as a product-by-process limitation.  Absent In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter, especially given that consolidation by heat and pressure are taught.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the composite of Restuccia, wherein the composite is integrated together by heat and pressure (hot pressed), such as within the claimed temperature range, motivated by the desire of forming conventionally known consolidation techniques taught by Restuccia as being predictably suitable to ensure adequate bonding and integration of the layers together without undue experimentation.	
Regarding the claimed property of the composite material absorbing and dissipating high energy forces more than the elastomer alone or the reinforcing nanoparticle material alone, wherein the high energy forces absorbed and dissipated have a straining rate from 104 to 106 Hz and the claimed storage modulus and loss modulus of the elastomer increases as a shore hardness of the elastomer increases as measured by DMA, Restuccia teaches the absorption of energy but does not measure the performance 
Regarding claims 4 and 5, the prior art combination teaches the elastomer being a polyether and ester based polyurethane thermoplastic elastomer (Restuccia, para 0074).
Regarding claim 10-13, the prior art combination teaches the elastomer being Hybar 7311 having a glass transition temperature being -13.6°C (Restuccia, para 0089-0091, Table 1).  While the frequency is not specified, given the range of frequency, the glass transition temperature would be expected to occur at a frequency within the claimed range of 1 hertz to 1000 hertz, absent evidence to the contrary. 
Regarding claim 17, the prior art combination teaches a composite comprising a skin lay-up, a interlayer, an adhesive layer, a honeycomb layer, another adhesive layer with interlayer, and another skin layer (7 layers) (Restuccia, Fig. 14).
Regarding claim 18, the prior art combination teaches the nanoparticle being incorporated into the nonwoven and the nonwoven being meltblown (Restuccia, para 0011, 0018, 0074).  Additionally, the limitation “wherein the reinforcing nanoparticle material is incorporated by a method selected from the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 19, the limitation “wherein the composite material is capable of enhancing the ballistic resistance of an article” is a limitation regarding the intended use of the composite.  The composite of Restuccia is capable of enhancing ballistic resistance of an article as it provides additional structure and protection as well as providing mechanical dampening (Restuccia, para 0038-0042).  
Regarding claim 40, the prior art combination teaches composite material being used in commercial and military aircraft and spacecraft primary and secondary structure providing acoustic and vibration damping (Restuccia, para 0026, 0038, 0041, 0053).  Regarding the claimed property of the article, although the prior art does not disclose this feature explicitly regarding high energy forces, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical 
Regarding claim 41, the prior art combination teaches the article being an airplane (Restuccia, para 0038), which would be ballistic resistant. 

Claims 1, 3-6, 9, 17-19, 40-41, and 47-48, are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0200861 to Cordova in view of US Pub. No. 2010/0048076 to Creyghton and US Pub. No. 2003/0108633 to Yamakawa.
Regarding claims 1, 3-5, 17-19, 40-41, and 47-48, Cordova teaches an armor system (composite) comprising a plurality of fibrous layers (Cordova, abstract), specifically a plurality of nonwoven networks (each layer comprises a web, specifically nonwoven fibrous webs, claim 3) (Id., para 0049) that are consolidated, such as thermally (Id., para 0050).  Cordova teaches the use of organic filaments such as polyurethane (Id., para 0032).  Cordova teaches polyurethane being thermoplastic (Id., para 0058), distinct from thermosetting urethanes (Id., para 0057), reading on the polyurethane forming the organic filaments being an elastomer, specifically a thermoplastic polyurethane elastomer polymer (claims 4-5) and each web in each layer comprising an elastomer.  Cordova teaches the armor system being ballistic resistant and minimizing deformation and penetration from such impacts (Id., para 0002).
Cordova does not teach the system comprising a reinforcing nanoparticle material. 
However, Creyghton teaches a fibrous web comprising a coating of an elastomer, such as polyurethane rubber, and particles (Creyghton, abstract, para 0001, 0029, 0038), specifically particles having an average size in the range of 0.1-1 micron (nanoparticles) (Id., para 0027) and comprising fullerene (Id., para 0029).  Creyghton teaches the web being used in the field of ballistic by providing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of Cordova, wherein the fibrous web is coated with fullerene, nanoparticles Creyghton, motivated by the desire of using conventionally known materials predictably suitable for ballistic application and military application as well as to provide ballistic and puncture protection to the fabric while maintaining lightweight and flexibility of the fibrous web.  
While the percent surface area of the fiber covered by the fullerene nanoparticles is taught, and not the weight percent, the prior art combination teaches there being almost no increase in the weight of the material (Creyghton, para 0072), which would be encompassed by the weight percentage being about 0.2 w% to 0.4 wt%.  The prior art combination also teaches an embodiment involving a core shell particle, having a hard core and rubber shell, wherein the rubber is present in an amount of 0.1-10%, more preferably 0.1-1 wt% and the weight ratio between the core material and the shell material in the final fibrous web is 1:10-10:1, preferably 1:5-1:1 (Id., para 0074-0076).  This means the hard core would be more preferably be 0.01-1wt%.  The prior art combination teaches particle bound to the surface of the fibrous web increasing the friction between the yarns of the web, wherein the inter-yarn friction is an important parameter in the ballistic protection of the fibrous web (Id., para 0067-0070).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the fullerene nanoparticle, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to achieve the desire ballistic and puncture resistance properties.
The prior art combination is silent with regards to the specific properties of the polyurethane thermoplastic used to form the organic fibers, specifically the hard segment being an aromatic based segment and the soft segment being ether or ester based and the Shore A and Shore D hardness of the polyurethane. 
However, Yamakawa teaches a thermoplastic elastomer nonwoven formed of melt-spinnable polyurethane elastomers having a shore A hardness from 75 to 98 that reduces wrinkles and change in shape associated with delayed restoration (Yamakawa, abstract, para 0044).  Yamakawa teaches that when the shore A hardness is 75 or lower, the tensile strength of the elastomer decreases and when the shore A hardness is 98 or higher, the stretch restoration decreases (Id., para 0044).  Yamakawa teaches a specific embodiment using a thermoplastic polyurethane polymer having a Shore A hardness of 90 obtained by polymerizing diol comprising butanediol, hexanediol and adipic acid as a soft segment (polyester) and 4,4’-diphenylmethane diisocyanate (MDI) (aromatic hard segment) (Id., para 0063).  It would have been obvious to one of ordinary skill before the effective filing date to form the system of 
The limitation “wherein the plurality of layers of the web are hot pressed at a temperature from 85°C to 200°C to form the composite material” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter, especially given that consolidation by heat and pressure are taught.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  
Regarding the claimed absorption and dissipation of ballistic forces having a strain rate ranging from 104 Hz to 106 Hz and the storage modulus and loss modulus of the elastomer increasing as the shore hardness increases, although the prior art is silent to this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art 
Regarding claim 17, the prior art combination teaches the composite material comprising a three layers (Cordova, para 0021).
Regarding claim 18, the limitation “wherein the reinforcing nanoparticle material is incorporated by a method selected from the group consisting of dip coating, ultrasonic spray coating and melt blowing” is a product by process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state 
Regarding claim 40, the prior art combination teaches the presence of two layers of pliable networks of fibers (Cordova, para 0047-0049), the one fibrous layer mapping to the composite and the other mapping to an article.  As additional material is present with the additional layers, specifically those coated to improve ballistic and puncture performance, the article, when paired with this composite would necessarily absorb and dissipate high energy forces more than the article alone.  
Regarding claim 41, the prior art combination teaches the system being an armor system for ballistic protection (Cordova, abstract, para 0002), reading on the article being ballistic resistant.
Regarding claim 48, the prior art combination teaches the reinforcing nanoparticle material being applied to the fibrous substrate after plasma activation of the substrate, such as using N2 or CO2 gases, and by plasma treatment (Creyghton, para 0041-0043).
The limitation “wherein the reinforcing nanoparticle material is incorporated by ultrasonic spray coating” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state 

	
Claims 10-13 are rejected under 35 U.S.C. 103 as obvious Cordova in view of Creyghton and Yamakawa, as applied to claims 1, 3-6, 9, 17-19, 40-41, and 47-48 above, and further in view of “Development of Shape Memory Polyurethane Fiber with Complete Shape Recoverability” to Zhu.
Regarding claims 10-13, the prior art combination is silent with regards to the specific properties of the polyurethane thermoplastic used to form the organic fibers, specifically the glass transition temperature of the polyurethane.
However, Zhu teaches the long, disorder flexible soft segment with low glass transition temperature are responsible for the high stretchability (Zhu, p. 1386, top of 2nd column), and teaches formation of fibers using different polyurethanes, such as PU56-120, which has a glass transition temperature of 29.1°C (Id., Table 1, Table 3).  Zhu teaches PU56-120 shows complete thermal responsive recovery (Id., p. 1392, bottom 2nd column, p. 1304, conclusion).  It would have been obvious to one of ordinary skill before the effective filing date to form the system of the prior art combination, wherein the thermoplastic polyurethane is the PU56-120 of Zhu, motivated by the desire of using conventionally known polyurethane predictable suitable for use in the formation of fibers and to impart a thermal response recovery behavior to the fibrous web.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0200861 to Cordova in view of US Pub. No. 2010/0048076 to Creyghton, US Pub. No. 2003/0108633 to Yamakawa, and US Pub. No. 2009/0326128 to Macossay-Torres. 
Claims 1, 3-6, 9, 16-19, 40-41, and 47-48, remain as applied above.
claim 15, the prior art combination does not teach the fullerene being specifically fullerene 60 (carbon60).  However, Macossay-Torres teaches fibers (Macossay-Torres, abstract) made from polymers, such as polyurethane including Lycra®, poly(ester urethane) and poly(ether urethane) (elastomers) (Id., para 0007-0008), comprising nanoparticles, such as carbon nanoparticles, more specifically buckyball nanoparticles (C60, fullerene-60) (Id., para 0011), present in the fiber at a total weight percent from 0.0001-10% (Id., para 0011).  Macossay-Torres teaches the nanoparticle render the fibers stronger and lighter for various application including military or other clothing (Id., para 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of the prior art combination, wherein the fullerene nanoparticles are fullerene-60 nanoparticles, motivated by the desire of using conventionally known fullerene predictably suitable for use in polyurethane fiber application, such as for military, and to impart strength.

Claims 42 and 46 is rejected under 35 U.S.C. 103 as obvious 35 U.S.C. 103 as obvious over US Pub. No. 2003/0200861 to Cordova in view of US Pub. No. 2010/0048076 to Creyghton, US Pub. No. 2009/0326128 to Macossay-Torres and US Pub. No. 2003/0108633 to Yamakawa.
Regarding claims 42 and 46, Cordova teaches an armor system (composite) comprising a plurality of fibrous layers (Cordova, abstract), specifically a plurality of nonwoven networks (nonwoven fibrous webs) (Id., para 0049) that are consolidated, such as thermally (Id., para 0050).  Cordova teaches the use of organic filaments such as polyurethane (Id., para 0032) and the nonwoven can be impregnated with urethanes or thermoplastic polyurethanes or polystyrene-polyisoprene-polystyrene block copolymer thermoplastic elastomer (coated) (Id., para 0058).  For the purpose of prior art application, Examiner is interpreting the claim as encompassing a coating on the nonwoven web in each layer, which cold comprise an elastomer.
60.
However, Creyghton teaches a fibrous web comprising a coating of an elastomer and particles (Creyghton, abstract, para 0001, 0038), specifically particles having an average size in the range of 0.1-1 micron (nanoparticles) (Id., para 0027) and comprising fullerene (Id., para 0029), which reads on the fibrous web comprising an elastomer and the nanoparticle material being coating on the web.  Creyghton teaches the web being used in the field of ballistic by providing both ballistic and puncture protection (Id., para 0068-0071), wherein the particles bound to the surface of the fibrous web increasing the friction between the yarns of the web and that the inter-yarn friction is an important parameter in the ballistic protection of the fibrous web (Id., para 0067-0070). Creyghton teaches the fibrous web being a nonwoven fibrous web (Id., para 0026) and the flexibility and light weight of the material being maintained (Id., para 0068).  Creyghton teaches 0.1-10% of the surface area of the fibers being covered such that there is almost no increase in weight and minimum loss of flexibility (Id., para 0072), which would be encompassed by the weight percentage being about 0.2 w% to 0.4 wt%.  Creyghton also teaches an embodiment involving a core shell particle, having a hard core and rubber shell, wherein the rubber is present in an amount of 0.1-10%, more preferably 0.1-1 wt% and the weight ratio between the core material and the shell material in the final fibrous web is 1:10-10:1, preferably 1:5-1:1 (Id., para 0074-0076).  This means the hard core would be more preferably be 0.01-1wt%.  The prior art combination teaches 
Additionally, Macossay-Torres teaches fibers (Macossay-Torres, abstract) made from polymers, such as polyurethane including Lycra®, poly(ester urethane) and poly(ether urethane) (elastomers) (Id., para 0007-0008), comprising nanoparticles, such as carbon nanoparticles, more specifically buckyball nanoparticles (C60, fullerene-60) (Id., para 0011), present in the fiber at a total weight percent from 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of Cordova, wherein the fibrous web are coated with fullerene, specifically buckyball fullerene (carbon60) such as to cover 0.1-10% of the surface area of the fibers and at a 0.01-1wt% of the fibrous web as taught by Creyghton and Macossay-Torres, motivated by the desire of using conventionally known material predictably suitable for ballistic application and military application in and to provide ballistic and puncture protection to the fabric by using strength increasing fullerene material while maintaining lightweight and flexibility of the fibrous web.  
While the reference does not specifically teach the claimed range of from 0.1% to 6%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the fullerene nanoparticle, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to achieve the desire ballistic and puncture resistance properties.
Regarding the claimed absorption and dissipation of ballistic forces having a strain rate ranging from 104 Hz to 106 Hz, although the prior art is silent to this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  
The prior art combination does not teach the fullerene being specifically fullerene 60 (carbon60).  However, Macossay-Torres teaches fibers (Macossay-Torres, abstract) made from polymers, such as polyurethane including Lycra®, poly(ester urethane) and poly(ether urethane) (elastomers) (Id., para 0007-0008), comprising nanoparticles, such as carbon nanoparticles, more specifically buckyball nanoparticles (C60, fullerene-60) (Id., para 0011), present in the fiber at a total weight percent from 0.0001-10% (Id., para 0011).  Macossay-Torres teaches the nanoparticle render the fibers stronger and lighter for various application including military or other clothing (Id., para 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the system of the prior art combination, wherein the fullerene nanoparticles are fullerene-60 nanoparticles, motivated by the desire of using conventionally known fullerene predictably suitable for use in polyurethane fiber application, such as for military, and to impart strength.
The prior art combination is silent with regards to the Shore A hardness of the polyurethane.
However, Yamakawa teaches a thermoplastic elastomer nonwoven formed of melt-spinnable polyurethane elastomers having a shore A hardness from 75 to 98 that reduces wrinkles and change in shape associated with delayed restoration (Yamakawa, abstract, para 0044).  Yamakawa teaches that when the shore A hardness is 75 or lower, the tensile strength of the elastomer decreases and when the shore A hardness is 98 or higher, the stretch restoration decreases (Id., para 0044).  Yamakawa teaches a specific embodiment using a thermoplastic polyurethane polymer having a Shore A hardness of 90 (claim 46) obtained by polymerizing diol comprising butanediol, hexanediol and adipic acid as a soft 
	
Response to Arguments
Applicant's arguments filed January 4, 2021 and January 26, 2021, have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Restuccia, Macossay-Torres, and Yamakawa, that the prior art rejection in appropriately applies hindsight in advancing the instant rejection and that the motivation are at best recognition of unsolved problems.  Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Restuccia teaches a composite material comprising multiple layers of textile, including a viscoelastic interleaf of at least one nonwoven, having been laid up, wherein the fibers are an elastomer and comprise nanoparticles, such as nanoclay or nanographite.   Restuccia is silent with regards to the amount of the filler.  Macossay teaches polyurethane elastomer fiber comprising graphite or buckyball nanoparticles in an amount from about 0.001-10% by 
Applicant argues that Restuccia has only a single layer of nonwoven material in some embodiments.  Examiner would like to highlight that independent claim 1 only requires a plurality of webs and does not requires the webs to be in nonwoven form.  Restuccia teaches the viscoelastic interleaf comprises at least one thin layer of nonwoven material positioned between a pair of adjacent layers of the textile (Restuccia, para 0008), therefore the invention of Restuccia contains a plurality of layers, including at least one thin layer of nonwoven material.  At least one layer encompasses the presence of more than one layer, therefore reading on a plurality of thin layers of nonwoven material.  Restuccia even details the use of multiple nonwoven (Id., Table 4). Therefore, the invention of Restuccia encompasses the use of a plurality of layers of a web.
Applicant argues that while Mocassay-Torres describes polymer fiber reinforced by nanoparticles, like Restuccia, Mocassay-Torres does not particularly teaches a composite material comprising a plurality of web layers comprising an elastomer and a reinforcing nanoparticle material, where the composite material is prepared by hot pressing the plurality of web layers at a temperature from 85°C to 200°C and the elastomer has a shore A hardness of 85-92.  Examiner respectfully disagrees.  As discussed above, the limitation involving the plurality of layers of the web being hot pressed together at a temperature from 85°C to 200°C to form the composite material having adhesion between layers is a product-by-process limitation.  Restuccia already establishes the plurality of layer of a web comprising an 
Applicant further argues that the 0.001 to 10 wt% nanoparticle loading described in Mocassay-Torres is significantly broader than the claimed 0.1 to 3 wt%.  Applicant further argues that the instant specification describes that composites having between 0.1 wt% and 3 wt% of a reinforcing nanoparticle material show improvements in storage and loss moduli compared to composite prepared with no reinforcement material.  Examiner respectfully disagrees.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  This portion of the disclosure only shows the presence of the reinforcing nanoparticles imparting an improvement but does not establish unexpected results over the claimed range.  Examiner would also like to highlight that the originally filed disclosure states “the reinforcing nanoparticle material is present in a total weight percent from about 0.1% to about 6% (see instant disclosure p. 4 lines 5-8).  The instant disclosure also states “the term ‘about”, as used herein when referring to a value or to an amount of mass, weight, time, temperature, volume, or percentage is meant to encompass variation of ±20%...from the specified amount, as such variations are appropriate to perform the disclosed method” (see instant disclosure p. 9 lines 21-23).  Therefore, about 6% equates to up to 7.2 wt%.  Applicant 
Applicant argues that Yamakawa does not particularly teach or suggest a composite material comprising a plurality of layers of a web comprising an elastomer and a reinforcing nanoparticle material nor particularly relates to material with enhanced anti-ballistic properties and instead deals with fabric rolls with reduced wrinkling and improve unrolling performance.  Applicant appears to be arguing motivation to combine.  Examiner respectfully disagrees.  Restuccia already establishes the use of elastomers to form the nonwovens, including polyether and ester based polyurethane thermoplastic elastomers (Restuccia, para 0074).  Yamakawa teaches a polyurethane elastomer suitable for use in forming fibers and the shore hardness of that material.  Yamakawa also teaches the effect of the shore hardness of the properties of the nonwoven.  As the polyurethane elastomer forms fibers, the use of a polyurethane elastomer having the shore hardness discussed in Yamakawa would have been obvious to one of ordinary skill in the art before 
Applicant argues that the combination of reference does not provide a solution to the problem that the modulus and toughness of elastomeric webs can be enhanced by reinforcement of the webs with nanoparticles, e.g. so that the composite materials based on the reinforced webs are capable of absorbing and dissipating high energy forces to provide a composite material as presently claimed.  In response to applicant's argument that the prior art combination does not provide a solution to the problem that modulus and toughness of elastomeric webs can be enhanced by reinforcement of the webs with nanoparticles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, increase in strength is explicitly noted in the prior art by Macossay.  The presence of nanoparticles in elastomer fibers is established in the prior art.  Furthermore, Applicant appears to referring web being of elastomeric fibers, however, this is not commensurate in scope with the claim limitations.
Applicant argues, with regards to the prior art combination applied to claim 15, that the prior art teaches a broad range of nanoparticle material, whereas the claim is limited to a few and argues that the instant specification provides working examples where the addition of the three particular types of nanoparticles recited in claim 15 provide enhanced moduli, pointing to Table 11 and page 45 lines 12-21.  Applicant further states that in the instant specification, not all types of nanoparticles tested showed enhanced E’ and E”.  Examiner would like to highlight that if the type of reinforcing material is critical to 

Applicant argues, with regards to the application of Cordova, Creyghton and Yamakawa, that the Patent Office is inappropriately applying hindsight in advancing the instant rejection.  Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Cordova teaches a plurality of fibrous layers in an armor system, specifically nonwoven networks, that are consolidated, such as thermally using organic filaments such as polyurethane and teaches the use of thermoplastic polyurethane, which is an elastomer.  Cordova does not teaches a reinforcing nanoparticle material, however, Creyghton teaches a fibrous web comprising a coating of elastomer, such as polyurethane rubber, and particles, including nanosized particles of fullerene that are used in the field of ballistic that provide both ballistic and puncture protection.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the composite of Cordova, wherein the fibrous layer further comprise the nanoparticles of Creyghton as both being directed towards protective applications containing fibrous layers and to impart ballistic and puncture protection.  The elastomer would necessarily have a shore A hardness.  Yamakawa teaches the impact of shore A hardness on the properties of the elastomer, specifically strength and stretch restoration, citing a specific example using a shore A hardness of 90.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the polyurethane having a shore A hardness of 90 of Yamakawa motivated by the desire of using known polyurethane elastomer having a balance of strength and stretch restoration.
Applicant argues that the proposed motivation provided by the Patent Office in support of the cited combination are at best recognition or unsolved problems and do not support a prima facie case of obviousness.  Examiner respectfully disagrees.  In response to applicant's argument that the prior art combination does not provide a solution to the problem that modulus and toughness of elastomeric webs can be enhanced by reinforcement of the webs with nanoparticles, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, presence of nanoparticles in plurality of fibrous layers to improve ballistic performance is established in the prior art.  Furthermore, Applicant appears to referring web being of elastomeric fibers, however, this is not commensurate in scope with the claim limitations.
Applicant argues that neither Cordova nor Creyghton are limited to elastomeric webs, Creyghton related to a coating or part of the particles applied to a fiber web but not the web itself.   Applicant appears to be arguing structure that is not claimed, the layers consisting of a nonwoven of only elastomer fibers with nanoparticle on the outside surface.  However, this argument is not commensurate in scope with the current claim limitations.
Applicant argues that Cordova does not appear to be simply hot pressed but instead the layers can be mechanically or chemically consolidated, or, in the case of thermal consolidation, heated with a 
Applicant argues that one of ordinary skill in the art would need to make a number of particular selections from the broad teachings of the cited reference to arrive at the presently claimed subject matter, such as selecting elastomeric materials from the exhaustive list of filaments described in Cordova and partner those materials with the nanoparticles of Creyghton as well as choose hot pressing to consolidated the web layers, despite the needle punching method preferred by Cordova and the particular nanoparticle loading.  While the term “elastomer” is not explicitly used, thermoplastic polyurethane is elastomeric and therefore meets the claim limitations.  Claim does not require the fibers of the web consist of an elastomer, merely comprises, which would encompass a coating as well as the fibers themselves containing an elastomer.  Additionally, Applicant appears to be arguing criticality but has not provided persuasive evidence to establish this.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4,650,710 to Harpell teaches a ballistic resistant fabric comprising a nonwoven fibers and containing an elastomer coated with nanoparticles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789